Exhibit 16.2 December 18, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Commissioners: We have read the statements made by Tennessee Valley Authority (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K/A of Tennessee Valley Authoritydated September 27, 2007.We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, PricewaterhouseCoopers LLP
